Citation Nr: 1443572	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  12-01 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to August 1983.  

This matter is on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.     

The Veteran testified before the undersigned Veterans Law Judge in April 2013.  A transcript of the hearing is of record.

This appeal is comprised of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents in this case should be incorporated into his VBMS file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case for two reasons:  First, the Veteran stated at his hearing before the Board in April 2013 that he was diagnosed with hepatitis C at a VA medical center in 2002.  However, there are no treatment records from any VA facility from prior to 2009.  Therefore, an additional attempt should be made to acquire any additional VA treatment records that may be available.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities which impact the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

In this regard, it would be great help to the Board if the Veteran attempted to get these records himself. 

Next, while the Veteran underwent a VA examination related to hepatitis C in March 2012, the rationale for the opinion provided is inadequate for adjudication purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Specifically, the Veteran stated in his enlistment physical examination in January 1979 that he had an episode of hepatitis in 1974, and has not experienced any lingering symptoms.  Based on this information, the VA examiner concluded that the Veteran's hepatitis C preceded service and did not worsen in severity.  

However, the Board notes that hepatitis C was not medically recognized until the late 1980s, and after the Veteran left active duty.  Moreover, the Veteran has more recently disputed that his sickness in 1974 was hepatitis, but an episode of jaundice.  The Board also notes that the Veteran, as a lay person, is not competent to state that his sickness in 1974 was actually hepatitis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, a new examination is required to address these issues.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's treatment records from the VA Medical Center in Indianapolis, Indiana, for the period prior to 2009 and since 2010, as well as the records from any other VA facility where he has received treatment.  If no such records are unavailable, it should be noted in the record.

In this regard, it would be great help to the Board if the Veteran attempted to get these records himself. 

If the Veteran has received any relevant treatment from a private facility, and the records of such treatment are not of record, he should be afforded an adequate opportunity to submit them.

2.  Schedule the veteran for an appropriate examination to confirm a diagnosis of hepatitis C.  If hepatitis C is confirmed, the examiner is asked to offer an opinion as to whether it is at least as likely as not (a 50 percent probability or higher) that the veteran's hepatitis C is related to service.

The examiner is asked to specifically consider the Veteran's statements regarding tattoos in service, as well as any risk factors for the hepatitis C virus, including receipt of blood or blood products before 1992; intravenous drug use; occupational exposure to contaminated blood or fluids via employment in patient care or clinical laboratory work; high risk sexual practices; intranasal cocaine; hemodialysis; organ transplants; and body piercing or tattooing.  See Veterans Benefits Administration (VBA) All Station Letter 98-110 "Infectious Hepatitis" (Nov. 30, 1998); VBA Fast Letter 04-13 (June 29, 2004). 

The examiner is also asked to comment on the Veteran's apparent diagnosis of hepatitis prior to service and whether this episode represents the onset of hepatitis C or some other illness.  All opinions are to be accompanied by a clear rationale consistent with the evidence of record.

3.  Then, readjudicate the claim for entitlement to service connection for hepatitis C.  If the benefit sought is not granted, the veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



